United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-611
Issued: March 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2012 appellant filed a timely appeal from August 7 and December 21,
2012 merit decisions of the Office of Workers’ Compensation Programs denying his claim for
compensation as untimely filed. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether appellant filed a timely claim for compensation for carpal tunnel
syndrome under FECA.
On appeal, appellant contends that his claim was timely filed and that his supervisor had
notice of the injury.
1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument, which the Board denied by a March 15, 2013 order. See Order
Denying Request for Oral Argument, Docket No. 13-611 (issued March 15, 2013).

FACTUAL HISTORY
On May 9, 2012 OWCP received appellant’s claim for an occupational disease.
Appellant alleged that he worked as a mail carrier and that as a result of carrying and handling
mail during his federal employment, he was originally diagnosed with a neck and shoulder
injury, but recently he discovered that his hand had also been injured. He listed his date of
awareness as November 8, 2007. Appellant’s signature on the form is dated June 13, 2011. A
representative from the employing establishment signed the form on May 8, 2012. The
representative indicated that appellant had been terminated on January 3, 2008.
In a statement dated April 18, 2012, appellant indicated that he was injured on the job on
November 8, 2007. He stated that he previously filed a claim for compensation.3 Appellant
stated that his carpal tunnel disease resulted from carrying mail in all types of weather and the
wear and tear on his body. He also submitted a document indicating that an item was processed
by sort facility on August 17, 2011 and delivered to Bronxville, NY on August 18, 2011.
Appellant indicated that the document sent on this date was the Form CA-2 he sent to the
employing establishment. In another statement dated April 2012, he stated that his injury date
for carpal tunnel syndrome was September 2004 to November 8, 2007. Appellant submitted
numerous other statements listing his date of injury as November 8, 2007.
In a letter dated May 4, 2012, the employing establishment controverted appellant’s claim
on numerous bases, including that the claim was not timely filed. It noted that he is requesting a
signature dated back to 2011. The representative stated that the employing establishment cannot
prove the contents of appellant’s mailing which he cites with a delivery confirmation receipt, but
that the employing establishment has agreed to allow the back date of this form in good faith.
However, the employing establishment alleged that the claim was still not timely filed within
three years. It also noted that the medical evidence that begins to address carpal tunnel
syndrome becomes evident in 2009 at which point appellant was no longer employed by the
employing establishment. The employing establishment also stated that appellant was
terminated on January 3, 2008 for failure to disclose information on his application for hire on
September 18, 2004.
By letter dated June 4, 2012, OWCP asked appellant for further information. One of the
items requested was evidence to support that he provided timely notification of his work injury.
Appellant submitted multiple statements in support of his claim, including the following
noted statements. In a March 4, 2012 note, he indicated that history of first condition was
November 8, 2007 and that he took a test in 2009 that first stated that he had carpal tunnel
syndrome. Appellant further noted that his body, wrist and hands hurt while working but that he
never complained and did not take a test until 2009. In a June 17, 2012 letter, he indicated that
he filed a claim when he became injured on November 8, 2007. Appellant also noted that he had
an electromyogram/nerve conduction velocity test on September 25, 2009 and that he realized at
that time that he had carpal tunnel syndrome based on the November 8, 2007 employment
3

In OWCP File No. xxxxxx029, appellant filed an occupational disease claim. He listed his date of awareness as
November 8, 2007. OWCP accepted appellant’s claim for thoracolumbar strain and bilateral shoulder impingement.
On June 24, 2009 it terminated his compensation and medical benefits.

2

injuries. He also noted that in pursuing his claim for back and neck injuries, he told the
impartial medical examiner and his physician about the numbness, but they overlooked his
complaints. In a June 20, 2012 letter, appellant stated that he filed a Form CA-1 on
November 15, 2007 and that this claim was accepted on October 9, 2008 for thoracolumbar
strain and bilateral shoulder impingement. In a July 27, 2012 letter, he indicated that he was
injured and worked with carpal tunnel syndrome, but did not know until doctors took test of
nerves that resulted in repetitive wrist movement. Appellant further indicated that he did his
mail carrier job until his body could not take the pain anymore, that he has been in pain every
day since November 8, 2007. He specifically noted that in addition to the pain in his back, neck
and shoulders, he had tingling and numbness in his wrists, hands and arm every day since
November 8, 2007. Appellant stated that a previous claim for benefits was accepted in
October 2008 and that he was wrongfully terminated in March 2009. In a November 12, 2012
letter, he stated that he filed his claim by submitting a Form CA-2 on May 16, 2008.
A September 25, 2009 nerve conduction study was submitted which was interpreted by
Dr. Stephen Andrus, a physician Board-certified in pain medicine and physical medicine and
rehabilitation, as evincing definitive electrophysiological evidence of multilevel bilateral cervical
radiculopathy with involvement of the C5, C6 and C7 nerve roots; moderate right carpal tunnel
syndrome; mild left carpal tunnel syndrome and mild bilateral ulnar neuropathy at the elbow, as
evidenced by slowing of the ulnar motor nerve across the ulnar groove bilaterally.
By decision dated August 7, 2012, OWCP denied appellant’s claim. It noted that he
indicated that he sustained a medical condition on November 8, 2007 yet failed to file a claim
until June 13, 2011, over three years later. OWCP indicated that it had asked appellant several
questions to clarify when he became aware of a possible relationship between the claimed carpal
tunnel condition and his federal employment, but none of his statements supported that he filed
his claim within three years of the date of injury.
On September 29, 2012 appellant requested reconsideration. In a December 13, 2012
letter, he stated, inter alia, that his claim for compensation was filed within three years of his
injury. Appellant further contended that his immediate supervisor had actual knowledge of his
injury within 30 days and that written notice was given within 30 days. He noted that he filed a
claim for an injury to his back on November 16, 2007 and contends that this placed his
supervisor on notice that he was injured. Appellant also referenced various medical reports that
he alleged showed pain in his neck and back.
By decision dated December 21, 2012, OWCP affirmed the August 7, 2012 decision
denying his claim as it was not timely filed.
LEGAL PRECEDENT
Under FECA, as amended in 1974, a claimant has three years to file a claim for
compensation.4 In occupational disease claims, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
4

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also 20 C.F.R.
10.101(b).

3

aware of a possible relationship between the condition and his or her employment.5 When an
employee becomes aware or reasonably should have been aware that he or she has a condition
which has been adversely affected by factors of his or her federal employment, such awareness is
competent to start the limitations period even though the employee does not know the precise
nature of the impairment or whether the ultimate result of such affect would be temporary or
permanent.6
Section 8122(b) provides that, in latent disability cases, the time limitation does not begin
to run until the claimant is aware or by the exercise of reasonable diligence, should have been
aware of the causal relationship between his or her employment and compensable disability.7
Where the employee continues in the same employment after such awareness, the time limitation
begins to run on the date of last exposure to the implicated factors.8 The requirement to file a
claim within three years is the claimant’s burden and not that of the employing establishment.9
Compensation for disability or death may still be allowed even if a claim is not filed
within the three-year time frame if appellant can show that: (1) his or her immediate supervisor
had actual knowledge of his or her alleged employment-related injury within 30 days such that
the immediate supervisor was put reasonably on notice of an on-the-job injury; or (2) death or
written notice of injury or death as specified in section 8119 was given within 30 days.10 Section
8119 provides that a notice of injury or death shall -- be given within 30 days after the injury or
death, be given to the immediate superior of the employee by personal delivery or by depositing
in the mail properly stamped and addressed, be in writing, state the name and address of the
employee, state the year, month, day and hour and the particular locality where the injury or
death occurred, state the cause and nature of the injury or in the case of death, the employment
factors believed to be the cause and be signed by and contain the address of the individual giving
notice.11 The Board has held that actual knowledge and written notice of injury under section
8119 serve to satisfy the statutory period for filing an original claim for compensation.12 For
actual knowledge of a supervisor to be regarded as timely filing, an employee must show not
only that the immediate supervisor knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.13

5

See William C. Oakley, 56 ECAB 519 (2005).

6

Larry E. Young, 52 ECAB 264 (2001).

7

5 U.S.C. § 8112(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

8

Id., see also William D. Goldsberry, 32 ECAB 536, 540 (1981).

9

Debra Young Bruce, 52 ECAB 315 (2001).

10

5 U.S.C. § 8112(a).

11

Id. at § 8119.

12

Laura L. Harrison, 52 ECAB 515 (2001).

13

K.M., Docket No.12-762 (issued January 14, 2013); Delmont L. Thompson, 51 ECAB 155 (1999).

4

ANALYSIS
Appellant signed his claim form on June 13, 2011 and alleged that he mailed this
document on August 17, 2011, a fact that finds some support in a document indicating that a
piece of mail was processed by the sort facility on that date. Although the employing
establishment did not submit the form until May 8, 2012, the employing establishment does not
contest that his date of filing was June 13, 2011. However, it contends that as appellant lists his
date of awareness as November 8, 2007, his claim was not filed within three years of the date of
awareness of his carpal tunnel syndrome injury. The employing establishment also noted that he
was terminated from his employment on January 3, 2008.
The Board finds that appellant’s claim was not timely filed. In latent disability claims, a
claimant must establish that he or she filed his or her claim within three years of the date that a
claimant is aware or by the exercise of reasonable diligence, should have been aware of the
causal relationship between his or her employment and the compensable disability.14 When a
claimant continues in the same employment after such awareness, the time limitation begins to
run on the date of last exposure to the implicated factors.15 In a March 4, 2012 letter, appellant
indicated that he noticed that his right and left hand went numb and that he had tingling and that
his wrist and his left hand got stiff. He noted a date of injury on November 8, 2007. Appellant
indicated that his body and wrist and hands hurt while working but that he never complained and
did not take a test until 2009. In a June 17, 2012 letter, he indicated that he had been working
with carpal tunnel and did not understand it until the doctors took a test and told him that his job
caused it. Appellant indicated that he told his physician about the numbness, just like he told the
impartial medical examiner, that he was accepted in October 2008 and told the impartial medical
examiner at that time that he was in pain and numbness but that the physician overlooked it. In a
July 27, 2012 letter, he indicated that he did his mail carrier job until his body could not take the
pain anymore and that he had been in pain every day since November 8, 2007. Appellant
specifically noted that he was in pain in his back, neck and shoulders and had tingling and
numbness in his wrist, hands and arms. The Board finds that his statements suggest that he knew
or should have know about the carpal tunnel syndrome symptoms as early as November 8, 2007,
as he noted that he was in pain, including tingling and numbness in his wrists, hands and arms,
every day since November 8, 2007. The employing establishment terminated appellant on
January 3, 2008 and it is clear that he knew of his carpal tunnel syndrome symptoms and should
have known of the relationship to his employment by that time. This is especially the case as he
had also been developing a claim for cervical and lumbar strain at the same time these conditions
were present. Appellant suggests that he was not fully aware of his diagnosis for carpal tunnel
syndrome and its relationship to his employment until he received the results of the
September 25, 2009 nerve conduction study by Dr. Andrus. However, the Board has held that
the applicable statute of limitations commences to run even if the employee does not know the
precise nature of the impairment.16 Accordingly, the Board finds that appellant knew or should
have known that the tingling and numbness in his wrist, hands and arms was related to his
14

See T.M., Docket No. 13-1310 (issued January 2, 2014).

15

M.L., Docket No. 13-107 (issued October 21, 2013).

16

Delmont L. Thompson, 51 ECAB 155 (1999).

5

employment at least by his last day of employment on January 3, 2008. As appellant did not file
his claim until June 13, 2011, over three years subsequent to that date, his claim was not timely
filed.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
his immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2) if the written notice of injury was given to his immediate superior within 30 days as
specified in section 8119.17 He has not established either that his supervisor had actual
knowledge or written notice of his injury within 30 days. Appellant contends that his supervisor
had knowledge of his injury as the employing establishment acknowledged that he filed a claim
for back injuries on November 8, 2007. However, the fact that his supervisor was aware of back
or neck injuries does not show that his supervisor was aware of carpal tunnel syndrome or that
appellant was aware of any relationship between his carpal tunnel syndrome and his employment
within 30 days of the injury.
Appellant did not establish that he filed his claim within three years of his last date of
employment with the employing establishment, nor has he established that his supervisor had
actual knowledge of his carpal tunnel syndrome within 30 days of the date of injury. Therefore,
the Board finds that his claim was not timely filed within the three-year time limitation under
section 8122 of FECA.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.604 through 10.607.
CONCLUSION
The Board finds that appellant did not file a timely claim for compensation for carpal
tunnel syndrome under FECA.

17

G.A., Docket No. 13-750 (issued June 25, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 21 and August 7, 2012 are affirmed.
Issued: March 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

